red. 3. 2020 10:42AM Yo. 0480

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_ United States of America, 7:19-MJ-00900(MRG)

Plaintiff,
JUDGMENT.

-against--

George E. Alakpa,
Defendant.

 

The issues in the above entitled action having been brought on before the Honorable
Martin R. Goldberg, United States Magistrate Judge, and the Court thereafter, on August 5,
2019 accepted the defendant’s plea of guilty to the reduced charge of Disorderly Conduct, in
violation of the provisions of section 240.20 of the Penal Law of the State of New York, in full
satisfaction of the Misdemeanor Complaint filed on January 25, 2019, it is,
ORDERED, ADJUDGED AND DECREED that the Defendant George E. Alakpa is
sentenced to a conditional Discharge for a term of six (6) months on the conditions that:
(1) The Defendant is to complete fifty (50) hours of community service, and provide to
the Court and the Govemment, proof of attendance and completion thereof;
(2) The Defendant is permanently banned from all Veterans Administration facilities in
the State of New York consisting of the Montrose VA, and the Castle Point VA, and

any and all other off-campus or on-campus Veterans facilities;

(3) The Defendant is fined $100.00, to be paid to White Plains by September 25, 2019. If |

not paid, the Defendant is to appear on September 26, 2019 at 9:00 a.m. to explain
why the fine has not been paid:

(4) The Defendant is banned from maintaining, owning, and/or possessing any type of

2

 
Feb, 5. 2020 10:42AM Yo. 0480 — P,

Weapon(s), and must refrain from obtaining already surrendered weapons in the state
af New Jersey;

(5) The Defendant shall continue in, or enroll in counseling and provide to the Court,
and the Government, a progress report as to the continuation of that counseling;

(6) The Defendant must appear at a compliance conference scheduled for November 22,

2019 at 9:00 a.m,

Dated:___ fel 10-2027
Poughkeepsie, NY

SO ORDERED:

ri

Hon. Martin R. Goldbersy /”
United States Magistrate 4

j

 
